Title: Notes on Debates, 31 December 1782
From: Madison, James
To: 


Teusday Decr. 31. 1782.
The report of the Committee made in consequence of Mr. Madison’s motion yesterday instructing the ministers plenipo: on the article of commerce, passed unanimously as follows: “Resolved that the Ministers Plenipy for negociating peace be instructed, in any commercial stipulations with G.B which may be comprehended in a Treaty of peace, to endeavor to obtain for the Citizens and inhabitants of the U.S a direct Commerce to all parts of the British Dominions & possessions, in like manner as all parts of the U.S. may be opened to a direct Commerce of British subjects; or at least that such direct Commerce be extended to all parts of the British Dominions & possessions in Europe & the West Indies; and the said ministers are informed that this stipulation will be particularly expected by Congress, in case the Citizens & subjects of each party are to be admitted to an equality in matters of commerce with natives of the other party.[”]
